221 P.3d 967 (2009)
2009 WY 144
Dale Wayne EATON, Petitioner,
v.
The STATE of Wyoming, Respondent.
No. S-09-0220.
Supreme Court of Wyoming.
November 24, 2009.
ORDER DENYING PETITION FOR WRIT OF CERTIORARI/REVIEW
[¶ 1] This matter came before the Court upon a "Petition for a Writ of Certiorari or Writ of Review," filed herein October 30, 2009. In his petition, Mr. Eaton seeks review of the district court's denial of post-conviction relief. Now, after a careful review of the petition, the materials attached thereto, the "Response to Petition for a Writ of Certiorari or Writ of Review," and the file, this Court finds that the petition should be denied. It is, therefore,
[¶ 2] ORDERED that the petitioner, Dale Wayne Eaton, be allowed to proceed in this matter in forma pauperis; and it is further
[¶ 3] ORDERED that the Petition for a Writ of Certiorari or Writ of Review, filed herein October 30, 2009, be, and hereby is, denied; and it is further
[¶ 4] ORDERED that this case is remanded to the district court for issuance of a new warrant directed to the director of the department of corrections to carry out the execution of the sentence as provided by law; and it is further
[¶ 5] ORDERED that this order be published in Pacific Reporter Third.
DATED this 24th day of November, 2009.
BY THE COURT:
/s/ BARTON R. VOIGT
Barton R. Voigt
Chief Justice